Citation Nr: 0000946	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
as secondary to residuals of fragment wound to left thigh.

2.  Entitlement to an increased evaluation for residuals of 
fragment wound to left thigh, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for left hip disability as secondary to 
the residuals of fragment wound to left thigh and continued 
the 10 percent evaluation for residuals of fragment wound to 
left thigh.

The veteran was scheduled for a personal hearing before a 
Member of the Board in November 1999; however, he failed to 
appear.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
degenerative joint disease of the left hip and a service-
connected disability is not of record.

2.  Residuals of fragment wound to left thigh is currently 
manifested by no more than a moderate muscle wound.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left hip disorder 
as secondary to residuals of fragment wound to left thigh is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Residuals of fragment wound to left thigh is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.56, Diagnostic Code 5313 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his residuals of fragment wound 
to left thigh is much worse than the 10 percent evaluation 
contemplates.  He states that he has constant burning pain in 
his left leg.  He further states that he had developed a left 
hip problem due to the service-connected residuals of 
fragment wound to left thigh.

Service medical records reveal that the appellant was wounded 
by a Claymont mine in May 1966 with a fragment which lodged 
in the left anterior thigh in the area of the quadricep 
mechanism mid-shaft with no nerve or artery involvement.  The 
examiner noted that the appellant had been debrided in 
Vietnam with no evidence of drainage or infection in the 
wound.  The examiner stated that the wound healed, but that 
the appellant had continued to have pain in the area of the 
wound with the inability to extend his left leg.  The 
appellant was evacuated to the hospital because of myositis 
ossificans in the area of the initial injury.  Physical 
examination revealed a well-healed scar over the left 
anterior thigh.  The appellant was unable to actively extend 
his left knee past 30 degrees.  There was no gross 
neurological deficit in the lower extremity.  The quadricep 
mechanism was markedly weak on the left as compared to the 
right, and there was good passive motion and full movement of 
the left hip, passively.  X-rays of the left femur revealed 
some ossification in the soft tissues of the mid thigh along 
with an irregular linear density.  The ossification was felt 
to be secondary to myositis ossificans.

In an October 1966 hospitalization report, it was noted that 
the appellant had developed myositis ossificans in the area 
of the left anterior thigh, which had become painful.  The 
examiner stated that the appellant was unable to do deep knee 
bends and had weakness in the left leg.  The appellant had 
been admitted for surgical excision of an oval-shaped mass in 
the anterior left thigh.  X-rays taken at discharge in 
December 1966 revealed no recurrence of myositis.  The 
examiner noted that the appellant was ambulating without 
difficulty.  

In an April 1968 rating decision, the RO granted service 
connection for residuals of shrapnel wound, left leg, and 
assigned a 10 percent disability evaluation.

In VA examination reports in May 1968 and January 1969, the 
appellant had full range of motion of the left hip and knee.  
In an October 1987 VA hospitalization summary report, the VA 
examiner stated that the appellant had full range of motion 
in all extremities.  

In a July 1996 VA outpatient treatment report, the VA 
examiner stated that the appellant was complaining of pain in 
the left thigh and groin for the past four to five days.  The 
appellant reported that he slipped and hurt himself even more 
and was in excruciating pain.  Examination of the left leg 
revealed 2+ pulses, 5/5 strength, and tenderness to palpation 
on the left inner thigh.  He had full range of motion of the 
left hip.  There was pain with abduction of the left leg.  
Sensation was normal.  The diagnostic impression was muscle 
strain.  In August 1996, the appellant reported left inguinal 
and left hip pain.  The VA examiner stated that there was 
tenderness in the left inguinal area along the inguinal 
groove and tenderness over the left anterior hip.  The VA 
examiner stated that there was mild degenerative joint 
disease and that x-rays revealed lipping of the acetabulum.  
The assessment was pain probably secondary to degenerative 
joint disease.

The appellant underwent a VA examination in December 1996.  
The VA examiner noted that the appellant had sustained a 
shrapnel wound to the left thigh in service.  The appellant 
complained of discomfort in the left hip, left knee, left 
ankle, and the dorsal aspect of the left foot.  The appellant 
reported that he could walk but that he got a lot of pain 
when he lifted things and that he had a burning feeling in 
his left thigh.  Upon physical examination, the VA examiner 
stated that the appellant had a 16 centimeter by 2 centimeter 
scar that was disfiguring and slightly depressed on the left 
thigh.  Auscultation of the scar revealed no underlying 
bruits.  The VA examiner stated that the appellant could 
squat nearly to full range.  Patrick's test was positive on 
the left and negative on the right.  Range of motion in the 
left knee was 0 degrees to 130 degrees.  McMurray's sign was 
negative.  There was no laxity of the cruciate or collateral 
ligaments in the left knee.  Patellar grinding was positive 
on the left.  There was roughness of the bearing surfaces of 
the left patella, and the VA examiner stated that the 
appellant had chondromalacia of the left knee.  Hip flexion 
was 120 degrees.  The circumference of the thighs was 17 
inches on the left and 17 3/4 inches on the right.  The 
circumference of the calves was 14 1/2 inches on the left and 
15 inches on the right.  The VA examiner stated that the x-
rays of the left hip revealed degenerative joint disease.  He 
added that the x-ray revealed mild lipping of the acetabular 
margin associated with a subarticular pseudocyst.  The 
superior lateral compartment of the joint was slightly 
diminished as well.  The diagnoses were degenerative joint 
disease of the left hip, and disfiguring scars on the left 
thigh, post shrapnel wound in Vietnam with some subjective 
complaints as reported.

In a January 1997 treatment report, the VA examiner stated 
that the appellant reported pain in the left hip/groin area 
for the past five to six months.  The appellant stated that 
pain relievers were not helping.  He described the pain as 
burning and radiating down into the left leg.  There was pain 
to palpation in the inguinal region and pain with movement.  
The assessment was left groin pain probably secondary to 
muscle strain.

In a February 1998 treatment report, Dr. John G. Heller 
stated that the appellant had 5/5 motor strength in the lower 
extremities.  

The appellant underwent a VA examination in March 1998.  The 
appellant complained of burning pain around the left thigh 
where the incision was and reported weakness and decreased 
strength in the left thigh muscles.  He stated that the left 
leg would give out on him occasionally and that he would have 
to catch himself falling.  Upon physical examination, the VA 
examiner noted that the appellant had an entry and exit wound 
in the left lower extremity both anteriorly and posteriorly.  
He stated that each scar measured about 13 centimeters.  The 
VA examiner stated that there was hypersensitivity as to both 
scars.  The appellant stated he had a burning sensation most 
of the time which extended to the anterior aspect of the 
suprapatellar region on the anterior aspect of the thigh.  
The VA examiner stated that the appellant measured 44 
centimeters on the left thigh and 46 centimeters on the right 
thigh.  The VA examiner stated that the 2 centimeter 
difference on the left side represented wasting.  He added 
that the appellant had good quadriceps strength of up to 4++ 
and hamstring strength of 4+ on the left side.

Examination of the left knee was free from any pathology.  
The VA examiner stated that the appellant's left knee had 
full range of motion without pain.  The VA examiner stated 
that the left hip was equal in range of motion bilaterally.  
The impressions were gunshot injury to the left thigh with 
weakness of the hamstrings and quadriceps and hyperesthesia 
distal to the gunshot wound, both anteriorly and posteriorly.  
X-rays of the left hip and femur revealed that the hip joints 
were preserved.  The osseous structures and soft tissues 
appeared unremarkable in the left hip.  There was localized 
thickening of the cortex at the anterolateral aspect of the 
mid shaft of the femur compatible for bony callous formation 
probably secondary to the grazing injury to that portion of 
the shaft.  The examiner noted that there were no missile 
fragments identified.

The appellant had an RO hearing in August 1998.  The 
appellant's representative stated that he and the appellant 
felt that the 10 percent evaluation for the residuals of 
fragment wound to left thigh was insufficient.  He stated 
that the appellant had to walk with the aid of a crutch 
because of the pain.  He added that the appellant had pain in 
his hip which they felt was secondary to the injury of the 
left thigh.  The appellant testified that the pain in his 
left thigh was sharp and needle like and on both sides of his 
leg.  He stated that he had no strength on the left side of 
his leg.  He stated that his left leg would give out at 
times.  The appellant stated that when he stood for very 
long, that his left leg would hurt enough where he would need 
to get off of his feet.  The appellant stated that the pain 
would shoot up into his left hip.  He stated that he had 
severe pain both day and night.  He stated that he had 
difficulty with flexing his left leg.  The appellant stated 
that no medical professional had stated that his problems 
with his hip was due to the service-connected residuals of 
fragment wound to left thigh.



I.  Service connection

Under 38 C.F.R. § 3.310(a) (1999), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995). A  well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for secondary service 
connection requires evidence of a current disability as 
provided by a medical diagnosis, a service-connected disease 
or injury, and competent evidence providing a nexus between 
the two.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

After having reviewed the evidence of record, the Board has 
determined that the appellant's claim for service connection 
for a left hip disorder as secondary to the service-connected 
residuals of fragment wound to left thigh is not well 
grounded.  See Reiber and Wallin, both supra.  The appellant 
has established a current diagnosis of arthritis of the left 
hip.  The first diagnosis of arthritis in the left hip was in 
August 1996.  Where the appellant's claim fails is the lack 
of competent evidence that establishes that the degenerative 
joint disease of the left hip is proximately due to or the 
result of the service-connected residuals of fragment wound 
to left thigh.  The appellant underwent two VA examinations, 
in December 1996 and March 1998, in which neither examiner 
opined as to the etiology of the appellant's left hip 
complaints.  Thus, without competent evidence of a nexus 
between the diagnosis of arthritis and the service-connected 
disability, the nexus element required to well ground the 
claim fails.  See id.  

The Board is aware that in the March 1998 x-ray report of the 
left hip, the VA radiologist noted that there was localized 
thickening of the cortex at the anterolateral aspect of the 
mid shaft of the femur, which was compatible with bony 
callous formation "possibly secondary to a grazing injury to 
that portion of the shaft."  Although the VA radiologist 
stated that it was possible that the bony callous formation 
was secondary to the grazing injury, he did not establish 
that there was a current disability related to the callous 
bony formation.  Without a diagnosis of a disability as a 
result of the callous bony formation, the claim is not well 
grounded.  See id.  Indeed, there was no evidence of a hip 
disability on x-ray at that time.  
X-rays of the left hip revealed that the hip joints were 
preserved.  The osseous structures and soft tissues appeared 
unremarkable in the left hip.

The only evidence of a nexus between the diagnosis of 
arthritis of the left hip and the service-connected 
disability are the appellant's statements and testimony.  The 
Board is aware that the appellant is a combat veteran and is 
entitled to the application of 38 U.S.C.A. § 1154(b) (1991).  
That section lightens the veteran's evidentiary burden as to 
what happened in service, as the veteran, as a lay person, 
may provide lay evidence to establish incurrence of a disease 
or injury in service  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  However, in Libertine v. Brown, the Court 
stated that the "language of section 1154(b) d[id] not seem 
reasonably susceptible to the view that it applie[d] to 
claims where secondary service connection [wa]s sought."  
Libertine, 9 Vet. App. 521, 523 (1996) (citing 38 C.F.R. § 
3.310(a)).  The Court further stated that a relationship 
between one condition and another was not "susceptible to 
informed lay observation and thus, for there to be credible 
evidence of such a relationship, medical evidence is 
required."  Libertine, 9 Vet. App. at 524 (citing Reiber, 7 
Vet. App. at 516).  Therefore, the appellant's own lay 
opinion, including his testimony, is not competent and does 
not serve to establish a well-grounded claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim). 


II.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for RFW residuals of fragment wound to 
left thigh is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  The Board notes that the RO did not 
review the appellant's claim for an increased evaluation for 
residuals of fragment wound to left thigh under the old 
criteria, as it determined that the appellant's claim for an 
increased evaluation was filed in November 1997.  However, 
the record reflects that the appellant filed a claim for an 
increased evaluation in September 1996.  Regardless, the 
Board notes that the changes made to 38 C.F.R. § 4.56 were 
not substantive and thus neither is more favorable to the 
appellant's claim.  See Heuer v. Brown, 7 Vet. App. 379 
(1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
3.56(d)(2)(i) (1999).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (1999).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 3.56(d)(4)(i) (1999).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

Diagnostic Code 5313 provides evaluations for disability of 
muscle group XIII, the posterior thigh group, hamstring 
complex of 2-joint muscles: (1) biceps femoris; 
(2) semimembranosus; and (3) semitendinosus.  38 C.F.R. 
Part 4, Diagnostic Code 5313 (1999).  The functions of these 
muscles are as follows: extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  Id.  This 
Diagnostic Code also applies to the posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  Id.  This code 
provides a noncompensable evaluation for slight muscle 
injury, a 10 percent evaluation for moderate muscle injury, a 
30 percent evaluation for moderately severe muscle injury, 
and a 40 percent evaluation for severe muscle injury.  Id.  

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of fragment wound to left 
thigh.  In July 1996, motor strength in the left leg was 5/5.  
The appellant had full range of motion in the left hip.  
There was pain with abduction of the left leg.  In December 
1996, the appellant was able to squat nearly to full range.  
Range of motion of the left knee was 0 degrees to 
130 degrees.  Left hip flexion was to 120 degrees.  
Auscultation of the appellant's scar revealed no underlying 
bruits.  Circumference of the thighs was 17 inches on the 
left and 17 3/4 on the right.  In March 1998, it was noted that 
the appellant had two 13-centimeter scars on the left leg, 
which were hypersensitive.  Circumference of the thighs was 
44 centimeters on the left and 16 centimeters on the right.  
The appellant had 4++ quadriceps strength and 4+ hamstring 
strength.  

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
the residuals of fragment wound to left thigh are consistent 
with the findings of no more than a moderate disability of 
the muscle.  The appellant's scars from the shrapnel have not 
shown prolonged infection.  In July 1996, the appellant had 
5/5 motor strength in the left leg.  He had full range of 
motion of the left hip.  In December 1996, it was noted that 
the appellant's scar on his right thigh revealed no 
underlying bruits.  Range of motion of the left knee was 
0 degrees to 130 degrees.  The appellant could squat nearly 
to full range.  In March 1998, his quadriceps strength was 
noted to be 4++ and hamstring strength was noted to be 4+ on 
the left.  The appellant's left knee was noted to have full 
range of motion without pain.  The circumference difference 
between the right thigh and the left thigh has been reported 
to be 3/4 of an inch in December 1996 and two centimeters in 
March 1998.  In March 1998, the VA examiner stated that the 
difference in size of the thighs was evidence of wasting.  
The Board finds that the medical findings of record are 
consistent with no more than a moderate muscle disability and 
thus no more than 10 percent disabling.  See 38 C.F.R. Part 
4, Diagnostic Code 5313.

An evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  The appellant's motor 
strength in the left leg has been determined to be 5/5.  He 
was able to do almost a full squat in December 1996.  His 
quadriceps strength was rated as 4++ and hamstring strength 
as 4+ in March 1998.  The circumference difference between 
the right thigh and the left thigh is less than an inch or 2 
centimeters.  The examinations establish that there is an 
absence of sloughing of soft part and the absence of 
intermuscular scarring.  The examinations have not revealed a 
loss of deep fascia or muscle substance.  Although a 
moderately severe muscle injury contemplates positive 
evidence of impairment when compared with the opposite side, 
the Board finds that the 10 percent evaluation contemplates 
the loss of power or lowered threshold of fatigue when 
compared to the opposite side that the appellant has in his 
left leg.  The loss of strength in the left leg is no more 
than moderate.

The Board notes that a separate evaluation for painful motion 
with joint or periarticular pathology is not warranted under 
38 C.F.R. § 4.59 (1999) because the appellant is in receipt 
of a compensable evaluation.  It must be noted that 38 C.F.R. 
§§ 4.40 and 4.45 (1999) are not applicable because Diagnostic 
Code 5313 does not contemplate limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  
Moreover, symptoms such weakness, loss of power, fatigue-
pain, etc., are specifically contemplated by Diagnostic Code 
5313.  See 38 C.F.R. § 4.56(c) (1999).

The Board further notes that a separate 10 percent disability 
evaluation is not warranted for the scars on the appellant's 
left leg.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805 (1999) (superficial scars which are poorly nourished, 
with repeated ulcerations; tender and painful on objective 
demonstration; or which limit the function of the body part 
which they affect warrant a separate 10 percent evaluation).  
In December 1996, the VA examiner noted that the appellant's 
scars were disfiguring and slightly depressed.  The VA 
examiner stated that the appellant had subjective complaints 
as to the scars.  In March 1998, the VA examiner stated that 
the appellant was hypersensitive as to both scars.  Such 
findings do not establish superficial scars which are poorly 
nourished, scars with repeated ulcerations, or scars that are 
tender and painful on objective demonstration.  See 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805.  A finding of 
hypersensitivity is not a finding of tender and painful.  
Thus, the evidence of record has not established that a 
separate 10 percent evaluation would be in order for the 
appellant's scars on his left leg.

Finally, the Board notes that the service medical records 
reveal that there was no nerve damage involved with the 
appellant's inservice injury.  Thus, consideration of the 
service-connected residuals of fragment wound to left thigh 
under the Diagnostic Codes that address peripheral neuropathy 
would not be appropriate.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his service-connected 
residuals of fragment wound to left thigh is worse than the 
10 percent evaluation contemplates, the medical findings do 
not support his contentions.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
The Board attaches far greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  The appellant has identified no 
legal or factual basis to award an increased evaluation other 
than his request that an increased evaluation should be 
assigned.

For the reasons discussed above, the Board finds the evidence 
to be against entitlement to a disability rating in excess of 
10 percent for service-connected residuals of a fragment 
wound to the left thigh.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


ORDER

Having found the claim not well grounded, service connection 
for a left hip disorder as secondary to service-connected 
residuals of fragment wound to left thigh is denied.  

An increased evaluation for residuals of fragment wound to 
left thigh is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

